Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment dated 27 July 2022, in which claims 1, 2, 8, 10, 11, 13, 17, 18 have been amended, and claims 3-5, 7, 9 have been cancelled, is acknowledged.
Claims 1, 2, 6, 8, 10-19 are pending in the instant application.
Claim 19 is withdrawn as being drawn to a nonelected species.
Claims 1, 2, 6, 8, 10-18 are examined herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 July 2022 is acknowledged and considered. 
Response to arguments of 27 July 2022
In view of Applicant’s amendment of 27 July 2022, all the rejections to claims 3-5, 7, 9 are herein withdrawn. Claims 3-5, 7, 9 have been cancelled.
In view of Applicant’s amendment of 27 July 2022, the objection to the Abstract is herein withdrawn. Applicant has added Formula 1 to the Abstract.
In view of Applicant’s amendment of 27 July 2022, the objections to claims 5, 7, 11, 18, 19 are herein withdrawn. Claims 5, 7 have been cancelled. A minor typographical error has been corrected in claim 11. Claims 17, 18 have been amended to clarify the claim language.
In view of Applicant’s amendment of 27 July 2022, the rejection to claims 1-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is herein withdrawn. Applicant has clarified the language of independent claim 1.
In view of Applicant’s amendment of 27 July 2022, the rejection to claim 2 and the rejection of claim 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, are herein withdrawn. Applicant has clarified the language of claims 2, 18.
 	In view of Applicant’s amendment of 27 July 2022, the rejection to claims 1-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement for the claimed preventing or treatment of an inflammatory disease, or a bone disease, by administering to a 3subject in need thereof an effective amount of a compound of formula (1), is herein withdrawn. Independent claim 1 has been amended to be drawn to a method of treating ulcerative colitis, Crohn’s disease or osteoporosis.
 	In view of Applicant’s amendment of 27 July 2022, the rejection of claims 1-3, 6, 12-17 under 35 U.S.C. 102(a)(1) as being anticipated by Ashry is herein withdrawn. Applicant has amended independent claim 1 to recite a composition comprising a compound of formula (1) , wherein the composition comprises less than 0.15% mol of a compound of formula (3) compared to an amount of the compound of formula (1). Ashry teaches racemic ketamine. A modified rejection is made below, based on Applicant’s amendment of 27 July 2022.
Applicant’s arguments (Remarks of 27 July 2022, pages 13-15) against the rejection of claims 1, 4, 5, 7-10, 11, 18 under 35 U.S.C. 103 over Ashry, in view of Hashimoto, have been considered.
Applicant argues (page 13) that Ashry does not teach a composition comprising compound formula (1) that comprises less than 0.15% mol % of formula (3). The examiner agrees. Ashly teaches a method of treating ulcerative colitis by administering racemic ketamine; the instant claims have been amended on 27 July 2022 to recite R-ketamine containing less than 0.15% mol S -ketamine.
Applicant argues (page 13, last paragraph, page 14, first paragraph) that Hashimoto contains no teaching or suggestion that R-ketamine is effective to treat ulcerative colitis.
Applicant argues (page 14, second paragraph) that Ashry teaches that there is a link between NMDA receptor antagonists and inflammatory bowel disease; Ashry states that NMDA antagonist treatment resulted in significantly reduced TNF-alpha and IL-6 levels; Ashry teaches that treatment with endogenous NMDA receptor antagonist kynurenic acid is effective to treat colitis in rats.
Applicant argues (page 14, second paragraph) that a POSITA, based on the teachings by Ashry about racemic ketamine and the link between IBD and NMDA antagonism, and the knowledge in the art regarding the affinities of the ketamine enantiomers for the NMDAS receptor, would not choose R-ketamine, but rather S-ketamine with a reasonable expectation of success.
In response, Ashry teaches that racemic ketamine is effective to treat ulcerative colitis. Based on this teaching, a person of ordinary skill in the art would have replaced racemic ketamine with R-ketamine, with the expectation of seeing therapeutic effect in treating ulcerative colitis. Racemic ketamine is an NMDA antagonist, and so is the R-ketamine of the instant claims.
Applicant argues (page 14, last paragraph, page 15) unexpected results with R-ketamine versus S-ketamine in treating ulcerative colitis. Applicant points to [0137]-[0141], Fig. 2, Fig. 3, Fig. 4. In response, the examiner acknowledges the data in Fig. 2-4, yet there is no side-by-side comparison between the instant R-ketamine and racemic ketamine (Ashry). Further, both R-ketamine and S-ketamine are actually effective to treat ulcerative colitis (UC), based on Fig. 2-4, with rather similar results. For example, after 10 days (Fig 2.), S-ketamine seems to give better results in terms of improvement in disease score, compared to R-ketamine. Both R-ketamine and S-ketamine are effective in reducing chronic inflammation score (Fig. 3) and in reducing IL-6 concentration in blood (Fig. 4). It is unclear how R-ketamine is unexpectedly better than S-ketamine; further, both enantiomers are expected to be effective to treat UC because Ashry teaches that a 1:1 R/S mixture (racemic ketamine) treats UC.
Applicant argues (page 15, first paragraph) that R-ketamine is more effective than 5-aminosalicylic acid (5-ASA) a standard ulcerative colitis therapy, at reducing disease score, colon inflammation, circulating IL-6 (Fig. 7-9). 
In response, regarding the establishment of unexpected results, a few notable principles are well settled. It is applicant’s burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant. See MPEP 716.02 (b). The claims must be commensurate in the scope with any evidence of unexpected results. See MPEP 716.02 (d). Further, A DECLARATION UNDER 37 CFR 1.132 must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case of obviousness. See, MPEP 716.02 (e). In this case, the closest prior art is Ashry. The comparison between R-ketamine and 5-ASA is not relevant to the instant claims because the closest prior art (Ashry) teaches racemic ketamine being effective to treat ulcerative colitis.
For all these reasons, the rejection to the claims under 35 U.S.C. 103 over Ashry, in view of Hashimoto, is herein maintained and a modified rejection is made below, based on Applicant’s amendment of 27 July 2022.
Claim Objection
Claim 1 is objected to because it could read “in a subject in need thereof”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 6, 8, 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ashry et al. (Pharmacology & Pharmacy 2016, 7, 9-18, cited in IDS), in view of Hashimoto (US 2016/0220513, cited in PTO-892 of 27 April 2022).
Ashry teaches that racemic ketamine, which inherently contains R-ketamine, has protective effects in an animal model of ulcerative colitis; ulcerative colitis is a disease of instant claim 1, and Applicant’s elected species of an inflammatory disease.
R-ketamine is a compound of instant formula (1) of claim 1 to which the following definitions apply: X is Cl, R1 = methyl.
Ashry teaches that ketamine administered intraperitoneally (thus as a solution, as in instant claim 12, which is composition comprising a pharmacologically acceptable carrier, as in instant claim 6) at 50 mg/kg (which corresponds, for a rat weighing 200-250 g (page 10, under point 2.1), to a daily dose of 500 mg/1,000 g x 200 g = 100 mg/day to 500 mg/1,000 g x 250 g = 125 mg/day, which inherently contains 50 mg/day to 62.5 mg/day R-ketamine, which is within the ranges in instant claims 14-16) to rats in an animal model of ulcerative colitis, significantly improved macroscopic and histologic scores  (Table 1, line V, also Figure 1(D)), diminished colonic levels of MDA (malondialdehyde levels/lipid peroxidation, indicative of antioxidant and free radical scavenging ability of ketamine, page 15, first paragraph, data Figure 2), NO production (Figure 3), and TNF- levels (Figure 5), and elevated GSH levels in the colonic tissue (Figure 4), consistent with ketamine having protective effects in ulcerative colitis. 
Ashry does not teach protective effects on ulcerative colitis with enantiomerically pure R-ketamine, as in the instant claims.
Ashry does not teach oral or nasal administration, as in instant claim 11.

Hashimoto (US 2016/0220513) teaches a pharmaceutical composition comprising enantiomerically pure R-ketamine [0092], [0093], devoid of the S enantiomer, formulated for oral administration, or for inhalation (nasal administration), or injection, as in instant claim 11.
Importantly, Hashimoto teaches ([0097], lines 19-22, also [0138], Fig. 4, [0139], Fig. 5A, [0140], Fig. 6B, [0141]) that R(-)-ketamine or a pharmaceutically acceptable salt thereof can be safely used in a method of treatment because of having less side effects than S(+)-ketamine or racemic RS(+/-) ketamine.
Hashimoto teaches [0031] that (racemic) ketamine has problems of side effects, including psychotic symptoms such as hallucination and delusion and dependence, and is designated as a controlled substance; accordingly, it is difficult to practically used ketamine in the clinical field.

It would have been obvious for a person of ordinary skill in the art to combine the teachings of Ashry and Hashimoto to arrive at the instantly claimed invention. 
The person of ordinary skill in the art would have been motivated to administer to a subject suffering from ulcerative colitis a pharmaceutical composition comprising enantiomerically pure R-ketamine, because Ashry teaches that racemic ketamine has protective effects in ulcerative colitis, and Hashimoto teaches that R(-)-ketamine or a pharmaceutically acceptable salt thereof can be safely used in a method of treatment because of having less side effects than S(+)-ketamine or racemic RS(+/-) ketamine. Thus, the person of ordinary skill in the art would have been motivated to replace racemic ketamine with enantiomerically pure R-ketamine in the method of Ashry, with the expectation that administration of R-ketamine will retain the therapeutic effect of ketamine with less side effects than racemic RS(+/-) ketamine.
Further, with respect to claim 11, the person of ordinary skill in the art would be motivated to administer R-ketamine orally, or nasally, or iv, because Hashimoto teaches R-ketamine formulations for oral, or nasal or iv administration; further, exploring different routes of administration of a therapeutic agent in a method of treatment is well within the skill of the artisan.
 	As such, claims 1, 2, 6, 8, 10-18 are rejected as prima facie obvious.

Conclusion
Claims 1, 2, 6, 8, 10-18 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IRINA NEAGU/Primary Examiner, Art Unit 1627